







EXHIBIT 10.9




SECURITY AGREEMENT







THIS SECURITY AGREEMENT (this “Agreement”), dated as of September 29, 2004 (the
“Effective Date”), is made by and among (A) CARE CONCEPTS I, INC., a Delaware
corporation (“CCI”), MEDIA BILLING COMPANY LLC, a New York limited liability
company “Media Billing”) and INTERNET BILLING COMPANY LLC, a Georgia limited
liability company (“iBill”); (B) EZZAT JALLAD (the “Collateral Agent”), acting
on behalf of the “Secured Parties” (hereinafter defined): and (C) the persons or
entities who have executed this Agreement on the signature page hereof as
“Secured Parties.   Each of Media Billing and iBill are hereinafter individually
referred to as a “Debtor” and are hereinafter sometimes collectively referred to
as the “Debtors.”




WHEREAS, as at the Effective Date, pursuant to subscription agreements dated as
of September 20, 2004 (the “Purchase Agreements”), CCI has sold and issued to
other secured parties (the “Note Secured Parties”), who are not a party to this
Agreement, up to $15,000,000 of CCI’s 10% convertible secured notes due
September 15, 2004 (the “Notes”); and




WHEREAS, pursuant to the Purchase Agreements, CCI has sold and issued to certain
of the Secured Parties (the “Series F Secured Parties”) up to $5,450,000 of
CCI’s 10% convertible secured redeemable Series F preferred stock (the “Series F
Senior Preferred Stock”), and




WHEREAS, to the extent not previously converted into shares of CCI common stock,
$0.001 par value per share (“CCI Common Stock”), the obligation of CCI to (a)
pay the accrued interest on the Notes and the then outstanding principal amount
of Notes that may be due and payable on September 15, 2009 (the “Note Maturity
Date”), and (b) redeem and repurchase any then outstanding shares of Series F
Senior Preferred Stock by September 15, 2009 (the “Mandatory Redemption Date”)
have been unconditionally and irrevocably guaranteed by the Debtors, pursuant to
a Continuing Unconditional Guaranty, dated as of the Effective Date; and




WHEREAS, the obligation of the Secured Parties to purchase the Series F Senior
Preferred Stock is conditioned upon, among other things, the execution and
delivery of this Agreement by the Debtors to the Secured Parties.




NOW, THEREFORE, each of the Debtors and the Secured Parties agree as follows:




1.

Definitions and Incorporation by Reference.  Capitalized terms used but not
defined in this Agreement shall have the meanings assigned to such terms in the
Notes.  In addition, terms not defined in this Agreement or the Notes that are
defined in the New York Uniform Commercial Code (the “Code”) shall have the same
meaning in this Agreement as in the Code.  







1







--------------------------------------------------------------------------------









2.

Grant and Priority of Security Interests to Secured Parties; Subordination to
Senior Obligations and Senior Liens.  




(a)

The Debtors hereby jointly and severally grant to the Secured Parties a first
lien and security interest (“Lien”) in and to the Collateral (as defined in
Section 3 below) to secure the payment and performance of all of the
“Obligations” (as defined in Section 4 below).  The priority of the Secured
Parties Lien, as between the Note Secured Parties and the Series F Secured
Parties, shall be as set forth in Section 2(b) below.   Except for the first
priority liens and security interests (the “First Priority Lien”) on the assets
and properties of the Debtors that may be hereafter granted by CCI or any of the
Debtors to any person, firm, corporation or other entity (the “Senior Lender”),
securing a maximum of $10,000,000 principal amount of indebtedness to be
outstanding from time to time, together with all interest, fees and other
reasonable costs associated therewith (collectively, “Senior Debt”), hereafter
issued under any line of credit or similar loan or credit agreement or facility
or any restatement, amendment or modification thereof (the “Senior Loan
Agreement”), the Secured Parties Lien granted under this Agreement shall
constitute a first priority lien and security interest senior to all other liens
and security interests.  The Secured Parties agree to enter into a Subordination
Agreement (as defined below) in form and content reasonably acceptable to
Secured Parties, to subordinate the Secured Parties Lien to such Senior Lender
up to and including the maximum amount of such Senior Debt. Notwithstanding
anything contained herein to the contrary, until the Company has paid or
disposed  (a final nonappealable disposition) of the claim by Intercept, Inc. as
described in the schedules to the Subscription Agreement,(i) then the amount of
the Senior Debt shall not exceed $5,000,000 and (ii) the Company shall not incur
any Senior Debt if the payment of any amounts in connection with such dispute
with Intercept, Inc. or an award or judgment to Intercept, Inc. would cause or
could reasonably be expected to cause an acceleration of the Senior Debt.

  

(b)

The Secured Parties Lien granted to the Series F Secured Parties shall
constitute a first priority Lien and security interest securing CCI’s obligation
to redeem and repurchase the Series F Senior Preferred Stock, and upon execution
by the CCI or the Debtors of any Senior Loan Agreement with any holder(s) of
Senior Debt, and execution of the Subordination Agreement (as defined below)
shall be subordinated only to the First Priority Lien securing Senior Debt and
those additional existing Liens, if any, on the Collateral that are listed on
Schedule A annexed hereto (the “Senior Liens”).  The Note Secured Parties shall
receive a Lien on the assets of Debtors that shall constitute a third priority
lien and security interest (the “Third Priority Lien”) securing CCI’s
obligations under the Notes, and shall be subordinated only to the Senior Liens
and the Lien held by the Series F Secured Parties.  Except for the Senior Liens,
the Debtors shall not grant any liens or security interests in and to the
Collateral that shall be senior to, be parri passu with or have a priority over
the Lien granted to the Series F Secured Parties hereunder and the Third
Priority Lien granted to the Note Secured Parties under a separate security
agreement.




(c)

  The Secured Parties do hereby covenant and agree, , that (i) the Obligations
shall be, and the same hereby are, expressly made subject and subordinated in
all respects, in accordance with the provisioins of the Subordination Agreement
referred to below, to the prior




2







--------------------------------------------------------------------------------









payment in full of all indebtedness and related obligations that may be now or
hereafter granted by the Debtors and/or CCI to any one or more Senior Lender,
and (ii) the Secured Parties Lien is hereby subject and subordinated in all
respects, to Senior Liens now or hereafter granted by the Debtors and/or CCI.
 Each of the Secured Parties do irrevocably and unconditionally consent and
agree to execute and deliver to any one or more Senior Lender any intercreditor
agreement, subordination agreement or similar agreement (collectively,
“Subordination Agreements”), in form and content reasonably acceptable to
Secured Parties, as may, from time to time be requested by any one or more
Senior Lender to confirm or evidence the subordination provisions herein set
forth; such consent and executed Subordination Agreement not be unreasonably
withheld or delayed.




3.

Collateral.  The collateral in which the Secured Parties is granted a security
interest by this Agreement (collectively, the “Collateral”) is any and all of
the assets of Debtors, including all of the following property of the Debtors,
whether now owned or existing or hereafter acquired or arising and wherever
located:




(a)

All accounts, accounts receivable, contracts, notes, bills, acceptances, choses
in action, chattel paper, instruments, documents and other forms of obligations
at any time owing to the Debtors arising out of goods sold or leased or for
services rendered by the Debtors, the proceeds thereof and all of the Debtors’
rights with respect to any goods represented thereby, whether or not delivered,
goods returned by customers and all rights as an unpaid vendor or lienor,
including rights of stoppage in transit and of recovering possession by
proceedings including replevin and reclamation, together with all customer
lists, books and records, ledger and account cards, computer tapes, software,
disks, printouts and records, whether now in existence or hereafter created,
relating thereto (collectively referred to hereinafter as “Accounts”);




(b)

All goods of the Debtors, including without limitation, all machinery,
equipment, motor vehicles, parts, supplies, apparatus, appliances, tools,
patterns, molds, dies, blueprints, fittings, furniture, furnishings, fixtures
and articles of tangible personal property of every description now or hereafter
owned by the Debtors or in which the Debtors may have or may hereafter acquire
any interest, at any location;




(c)

All inventory of the Debtors wherever located in the United States of America
and any state, district, territory or other political subdivision thereof,
including without limitation, all goods manufactured or acquired for sale or
lease, and any piece goods, raw materials, work in process and finished
merchandise, findings or component materials, and all supplies, goods,
incidentals, office supplies, packaging materials and any and all items used or
consumed in the operation of the business of the Debtors or which may contribute
to the finished product or to the sale, promotion and shipment thereof, in which
the Debtors now or at any time hereafter may have an interest, whether or not
the same is in transit or in the constructive, actual or exclusive occupancy or
possession of the Debtors or is held by the Debtors or by others for the Debtors
are account (collectively referred to hereinafter as “Inventory”);







3







--------------------------------------------------------------------------------









(d)

All general intangibles of the Debtors, now existing or hereafter owned or
acquired or arising or in which the Debtors now has or hereafter acquires any
rights, business records, inventions, designs, patents, patent applications,
trademarks, trademark registrations and applications therefor, goodwill, trade
names, trade secrets, trade processes, copyrights, copyright registrations and
applications therefor, licenses, permits, franchises, customer lists, computer
programs, software, software source codes, software object codes, all claims
under guaranties, tax refund claims, rights and claims against carriers and
shippers, leases, claims under insurance policies, all rights to indemnification
and all other intangible personal property and intellectual property of every
kind and nature;




(e)

All rights now or hereafter arising to the Debtors under contracts, leases,
agreements or other instruments to perform services, to hold and use land and
facilities, and to enforce all rights thereunder;




(f)

All books and records relating to any of the Collateral (including without
limitation, customer data, credit files, computer programs, printouts, and other
computer materials and records of the Debtors pertaining to any of the
foregoing);




(g)

all of the Debtors interest in any company, limited liability company,
partnership or entity, whether now held or hereafter acquired, and any capital
stock, equity units or membership interests in any other corporation ,
partnership, limited liability company or other business entity;




(h)

All accessions to, substitutions for and all replacements, products and proceeds
of the foregoing, including without limitation proceeds of insurance policies
insuring the Collateral.




Notwithstanding anything to the contrary, expressed or implied, set forth above,
CCI shall have the absolute right at any time, or from time to time, to
substitute as Collateral for all of the foregoing assets and properties of
Debtors, an irrevocable stand – by bank letter of credit drawable upon
presentation of a site draft (collectively, “Cash Equivalent Collateral”), in
aggregate face amount equal to not less than (a) $5,450,000, less (b) the Stated
Value of all Series F Preferred Stock converted into Common Stock immediately
prior to the date such Cash Equivalent Collateral shall be posted with the
Secured Parties or the Collateral Agent.  The form and content of any such Cash
Equivalent Collateral and issuing bank shall be acceptable to Secured Parties;
such acceptance not to be unreasonably withheld or delayed.  Upon delivery and
acceptance of such Cash Equivalent Collateral, the Secured Parties shall cause
to be delivered to CCI such UCC-3 Termination Statements as may be required to
terminate all Liens and other security interests on all Collateral, excluding
the Cash Equivalent Collateral substituted therefore.







4







--------------------------------------------------------------------------------









4.

Obligations.  The security interest granted pursuant to this Agreement secures
the payment and performance of all of the obligations owed to the Secured
Parties by Debtors and CCI under any of the Subscription Agreement and the
documents referred to below in this Section 4, including the following
indebtedness, liabilities and obligations (collectively, the “Obligations”):




(a)

all of the obligation of CCI to the Series F Secured Parties (i) to pay the
periodic dividends due with respect to the Series F Senior Preferred Stock and
(ii) to redeem and repurchase any outstanding shares of Series F Senior
Preferred Stock in accordance with the terms of the Certificate of Designation
of Preferences and Rights of Series F Convertible Redeemable Secured Preferred
Stock.;




(b)

all of the obligations of the Debtors under the Continuing Unconditional
Guaranty;

(c)

all of the obligations and liabilities of CCI under the Pledge Agreement; and




(d)

all liabilities and obligations of CCI and the Debtors under this Agreement.




5.

Representations, Warranties and covenants.  The Debtors hereby represents,
warrants and covenants as follows:




5.1

Power and Authority.  The Debtors have full power and authority to enter into
this Agreement, grant to the Secured Parties a valid security interest in the
Collateral and perform all of its obligations under this Agreement, no further
action by the Board of Directors or the shareholders or members of the Debtors
being necessary.  The execution, delivery and performance by the Debtors of this
Agreement do not conflict with, or constitute a breach or default under, any
judgment, indenture, loan agreement contract or other agreement or instrument to
which the Debtors are a party or by which the Debtors or any of its property is
bound.




5.2

Governmental Authorization.  No authorization, consent or approval or other
action by, and no notice to or other filing with, any governmental authority or
regulatory body is required for the grant by the Debtors of the security
interest granted pursuant to this Agreement, the due execution and delivery by
the Debtors of this Agreement or the performance by the Debtors of any of its
obligations under this Agreement.




5.3

Title to Collateral.  Subject to the security interest granted by this Agreement
and the Senior Liens, the Debtors are the owner and holder of all the
Collateral, free and clear of any security interest, lien, charge, encumbrance
or other adverse claim, and the Debtors will defend all of the Collateral
(whether now owned or hereafter acquired) against all claims and demands of all
persons at any time claiming the same or any interest therein, and will take all
steps to maintain the Secured Parties Lien as a valid and fully perfected lien
first in priority to all other Liens, in each case subject only to the Senior
Liens.  Except for the Senior Liens securing Senior Debt, in the event and to
the extent that either of the Debtors shall grant any additional liens or
security interests on their assets, such additional liens shall be expressly
subject and subordinated to the Secured Parties Lien granted hereunder.




5







--------------------------------------------------------------------------------









5.4

Place of Business and Name.  The Debtors’ chief place of business is at the
address set forth next to such Debtors’ signature below.  No Debtor shall have
changed its name, except as indicated below the Debtors’ signature below.  No
Debtor will change its name or the location of its chief place of business,
without the prior written consent of the Secured Parties, which shall not be
unreasonably withheld.







5.5

Financing Statements; Related Instruments.  No financing statement covering any
of the Collateral or any proceeds thereof is currently on file in any public
office in any jurisdiction, other than financing statements covering the Senior
Liens.  At the request of the Secured Parties, the Debtors will execute and
deliver to the Secured Parties one or more financing statements in form and
substance satisfactory to the Secured Parties and will pay the cost of filing
the same in all public offices where filing is deemed by the Secured Parties to
be necessary or desirable.  The Debtors promise to pay to the Secured Parties
all fees and expenses incurred in filing financing statements and any
continuation statements or amendments thereto, which fees and expenses shall
become a part of the Obligations secured by this Agreement.  A carbon,
photographic or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement.




5.6

Transfers of Collateral.  Neither the Debtors nor its agents, servants or
employees will sell, assign or offer to sell or assign or otherwise transfer the
Collateral, either in whole or in part, or any interest therein without the
prior written consent of the Collateral Agent, other than as contemplated by the
Notes or the Series F Senior Preferred Stock.  




5.7

Compliance with Laws.  The Debtor agrees to comply in all material respects with
all statutes, laws, ordinances, rules and regulations applicable to it and to
the conduct of its businesses.




5.8

Taxes.  The Debtors will pay promptly when due all taxes and assessments upon or
with respect to the Collateral, the Obligations, this Agreement or any other
instrument executed pursuant to this Agreement.  The Debtors hereby authorize
the Collateral Agent to discharge upon five (5) days prior written notice any
taxes, assessments, liens, security interests or other encumbrances at any time
levied or placed on the Collateral, to pay for any insurance on the Collateral
required to be maintained by the Debtors hereunder, and pay for, make or provide
for any maintenance, repair or preservation of the Collateral as herein
required; provided, however, that the Collateral Agent shall be under no
obligation to do so.




5.9

Schedules, Inspection of Books and Records.  The Debtors will furnish to the
Secured Parties from time to time (i) statements and schedules further
identifying and describing the Collateral and detailing sales or other transfers
of the Collateral and payments received or accounts owing with respect to the
Collateral for the periods specified by the Secured Parties, and (ii) such other
reports in connection with the Collateral as the Secured Parties may reasonably
request, all in reasonable detail.  The Debtors will permit the Secured Parties
or their duly authorized




6







--------------------------------------------------------------------------------









representatives upon reasonable prior notice to examine its books and records
during business hours and shall furnish to the Secured Parties such financial
statements and other financial data as the Secured Parties may reasonably
request from time to time.




5.10

Senior Lender.  The Senior Lender may not be an Affiliate of the Debtors. For
purposes of this Agreement, Affiliate means, as to any individual or entity
(collectively, a”Person”), any other Person which, directly or indirectly, alone
or together with other Persons, controls or is controlled by or is under common
control with such Person. “Control” “controlled by” and “under common control
with”, as and with respect to any Person, means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person.




5.11

Accounts.  With respect to the Accounts:




(a)

The Debtors’ records concerning all Accounts are and will be kept solely in the
State of New York and at the Debtors’ chief place of business specified on the
signature page below.  The Debtors will not remove any of such records from such
address without the prior written consent of  the Collateral Agent, which shall
not be unreasonably withheld.  Without in any way excusing a breach by the
Debtors of the foregoing sentence, if for any reason any of such records
concerning the Accounts shall at any time be moved to another location or
locations, the Debtors will promptly notify the Collateral Agent of any such
change in the location of such records and will execute and deliver such
financing statements and do such other acts and things as the Collateral Agent
may request pursuant to Section 10 hereof.




(b)

Each item of Accounts is, or at such time as it becomes part of the Collateral
will be, a bona fide, valid and legally enforceable obligation of the account
debtor or other obligor in respect thereof, subject to no defense known to the
Debtors, set-off or counterclaim against the Debtors and in connection with
which there is no default with respect to any payment or performance on the part
of the Debtors or any other party.




(c)

The Debtors will at all times keep accurate and complete records of payment and
performance by the Debtors, the respective account debtors and all other parties
obligated on the Accounts.




(d)

The Debtors will immediately inform the Collateral Agent of any default in
payment or performance by the Debtors or any account debtor or other parties
obligated on, and of claims made by others in regard to, the Accounts and shall
not change the terms thereof (or terminate or permit the impairment of any of
its rights thereunder) without the prior written consent of the Collateral
Agent, which shall not be unreasonably withheld.  The Debtors will make all
payments and perform all undertakings on the Debtors’ part to be paid or
performed with respect to Accounts when due.  The Debtors hereby authorizes the
Secured Parties to cure any default in payment or performance by the Debtors
with respect to the Accounts; provided, however, that the Secured Parties shall
be under no obligation to do so, and provided further, that the Secured Parties’




7







--------------------------------------------------------------------------------









curing of any default shall not constitute a waiver by the Secured Parties Agent
of any default under this Agreement.  The Debtors agrees to reimburse the
Secured Parties on demand with interest at the Maximum Rate for any payment made
or any expense incurred by the Secured Parties pursuant to the foregoing
authorization, and any payment made or expense incurred by the Secured Parties
pursuant to the foregoing authorization shall be part of the Obligations secured
hereunder.




(e)

If there shall occur and be continuing an event of default in respect of the
Obligations, the Debtors shall, upon request of the Collateral Agent, in the
name of the Secured Parties or the Debtors, at any time notify the account
debtor or other obligor on any item of the Accounts, of the Secured Parties’
security interest.  The Collateral Agent may, in its own name or the name of the
Secured Parties or  Debtors, at any time after the occurrence and during the
continuation of an Event of Default (as defined below), demand, sue for, collect
or receive any money or property payable or receivable on any Accounts and
settle, release, compromise, adjust, sue upon, foreclose, realize upon or
otherwise enforce any item of Accounts as the Collateral Agent may determine,
and for the purpose of realizing the Secured Parties’ rights herein, the
Collateral Agent may receive, open and dispose of mail addressed to the Debtors
and endorse notes, checks, drafts, money orders, documents of title or other
forms of payment on behalf of and in the name of the Debtors.  The Debtors
agrees to reimburse the Collateral Agent on demand with interest at the Default
Rate for any payment made or any expense incurred by the Collateral Agent
pursuant to the foregoing authorization, and any payment made or expense
incurred by the Collateral Agent pursuant to the foregoing authorization shall
be part of the obligations secured hereunder.




6.

Events of Default.  The Debtors shall be in default under this Agreement upon
the occurrence of any of the following (each, an "Event of Default")




(a)

CCI shall fail or refuse (i) to pay the periodic interest due and principal
amount of the Notes on their September 15, 2009 Maturity Date, and (ii) to
redeem and repurchase for cash by September 15, 2009 (the “Mandatory Redemption
Date”) and to pay periodic dividends with respect to any then outstanding shares
of Series F Senior Preferred Stock (each a “Payment Obligation” and
collectively, the “Payment Obligations”);




(b)

an “Event of Default” under the Notes or under the Certificate of Designation
for the Series F Senior Preferred Stock (other than a default in payment of a
 Payment Obligation) shall occur and be shall be continuing and (if capable of
cure) remain uncured for more than thirty (30) days following receipt by CCI of
notice of such event of default;




(c)

Debtors shall repudiate any of their Obligations under the Continuing
Unconditional Guaranty; or




(d)

CCI shall breach any of its obligations and liabilities under the Pledge
Agreement, which breach shall occur and be shall be continuing and (if capable
of cure) remain uncured for more than thirty (30) days following receipt by CCI
of notice.







8







--------------------------------------------------------------------------------









7.

Rights and Remedies Upon Default.  Upon the occurrence and during the
continuation of any Event of Default, the Collateral Agent, acting on behalf of
the Secured Parties may accelerate all the obligations and shall have, in
addition to all other rights and remedies provided herein or by applicable law,
all of the rights and remedies of a secured party under the Code, including, but
not limited to, the right to take possession of the Collateral, and the right,
without further notice to the Debtors, to take the Collateral in satisfaction in
full of all of the Obligations.  The Debtors agrees that, to the extent notice
of sale shall be required, a minimum of 15 days notice to the Debtors of the
time and place of any public sale or the time after which any private sale or
any other intended disposition is to be made shall constitute reasonable
notification of such sale or disposition.  The Collateral Agent on behalf of the
Secured Parties shall also have the right to apply for and have a receiver
appointed by a court of competent jurisdiction in any action taken to enforce
the Secured Parties’ rights and remedies hereunder, to manage, protect and
preserve the Collateral or continue the operation of the business of the
Debtors, and the Collateral Agent shall be entitled to collect all revenues and
profits thereof and apply the same to the payment of all expenses and other
charges of such receivership, including the compensation of the receiver, and to
the payment of the obligations until a sale or other disposition of such
Collateral shall be finally made and consummated.  In the event of any
disposition or collection of or any other realization upon all or any part of
the Collateral, the Collateral Agent shall apply the proceeds of such
disposition, collection or other realization as follows:




(a)

First, to the payment of the reasonable costs and expenses of the Secured
Parties in exercising or enforcing their rights hereunder, including, but not
limited to, costs and expenses incurred in retaking, holding or preparing the
Collateral for sale, lease or other disposition, and in collecting or attempting
to collect any of the Collateral, and to the payment of all amounts payable to
the Secured Parties pursuant to Section 7 hereof;




(b)

Second, to the payment of the Obligations; and




(c)

Third, after payment in full of all of the obligations, the surplus, if any,
shall be paid to the Debtors or to whomsoever may be lawfully entitled to
receive such surplus.




8.

Indemnity and Expenses.  The Debtors agrees to indemnify the Collateral Agent
and the Secured Parties from and against any and all claims, losses and
liabilities arising out of or resulting from this Agreement (including, without
limitation, enforcement of this Agreement or any actions taken by the Collateral
Agent and the Secured Parties pursuant to Section 9 of this Agreement) except
claims, losses or liabilities resulting from the Secured Parties’ own negligence
or willful misconduct.  The Debtors will, on demand, pay to the Collateral Agent
or the Secured Parties the amount of any and all reasonable costs and expenses,
including, but not limited, to the reasonable fees and disbursements of their
counsel and of any experts or agents, which the Secured Parties may incur in
connection with (i) the exercise or enforcement by the Secured Parties of any of
their rights or remedies hereunder, or (ii) any failure by the Debtors to
perform any of the Obligations.







9







--------------------------------------------------------------------------------









9.

Further Assurances and Power of Attorney.  The Debtors will execute and deliver
to the Collateral Agent, at its request, at any time and from time to time, such
financing statements and other instruments (and pay the cost of filing or
recording the same in all public offices deemed necessary or desirable by the
Collateral Agent) and do such other acts and things as the Collateral Agent may
reasonably deem necessary or desirable in order to establish and maintain a
valid security interest in the Collateral in favor of the Secured Parties (free
and clear of all other security interests, liens, charges, encumbrances and
other claims, whether voluntarily or involuntarily created, except as permitted
by Section 6.3 hereof) or in order to facilitate the collection of the
Collateral.  To effectuate the rights and remedies of the Secured Parties
hereunder, effective upon the occurrence of an Event of Default, the Debtors
hereby irrevocably appoints the Collateral Agent, on behalf of the  Secured
Parties, as the  attorney-in-fact for the Debtors in the name of the Debtors or
the Secured Parties, with full power of substitution, to sign, execute and
deliver any and all instruments and documents and do any and all acts and things
to the same extent as the Debtors could do, to sell, assign and transfer any
Collateral, including, but not limited to, taking all action necessary or the
preservation of any rights pertaining to the Collateral beyond reasonable care
in the custody or preservation thereof.  The Collateral Agent and Secured
Parties may exercise their rights and remedies with respect to the Collateral
without resorting or regard to other security or sources for payment.  All
rights and remedies of the Secured Parties hereunder or with respect to the
obligations or the Collateral shall be cumulative and may be exercised
singularly or concurrently.




10.

Assignment.  If at any time or times by sale, assignment, negotiation, pledge or
otherwise, the Secured Parties transfer any of the Obligations, such transfer
shall carry with it the Secured Parties’ rights and remedies under this
Agreement with respect to the obligations transferred, and the transferee shall
become vested with such rights and remedies whether or not they are specifically
referred to in the transfer.  If and to such extent such Secured Parties retains
any other Obligations, the Secured Parties shall continue to have the rights and
remedies herein set forth with respect thereto.




11.

Notices.  Unless otherwise provided, any notice required or permitted under this
Agreement shall be given in writing and shall be deemed effectively given (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day,or (c) five days after deposit with the United States Post
Office, by registered or certified mail, or two days after deposit with a
nationally recognized express courier, postage prepaid and sent (i) if to a
Secured Parties, at the address of the Secured Parties set forth in the Debtors’
records, or (ii) if to the Debtors, at the Debtors’ principal place of business
or at such other address as the Debtors shall have furnished to the Secured
Parties in writing.




12.

Governing Law.  This Agreement shall be governed by and construed under the laws
of the State of New York.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited or
invalid under applicable law, such provision shall be ineffective




10







--------------------------------------------------------------------------------









only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.  This
Agreement shall be given a fair and reasonable construction in accordance with
the intention of the parties.   




13.

Action by Collateral Agent.  




(a)

All actions, rights and remedies of Secured Parties hereunder may be exercised
by the Collateral Agent, acting on behalf of all Secured Parties, and such
action and exercise of rights and remedies shall be effective as if exercised
pursuant to the written consent or direction of those Secured Parties holding
not less than 75% in dollar amount of the outstanding Payment Obligations under
the Series F Senior Preferred Stock (the “Required Direction”).  Absent such
Required Direction, the Collateral Agent shall take no action and exercise no
rights or remedies of the Secured Parties under this Agreement, other than in
respect of executing any Subordination Agreements contemplated by Section 2(b)
above.  Similarly, consent to any request by the Debtors (whether to
modification of this Agreement, or any agreement executed in connection
herewith) shall require consent of only the Secured Parties holding not less
than 75% in dollar amount of the outstanding Payment Obligations under the Notes
and Series F Senior Preferred Stock, and such consent shall be effective as if
exercised by pursuant to the unanimous consent of all Secured Parties.  




(b)

Any Secured Parties which elects not to participate with such Secured Parties in
exercising rights or remedies hereunder, or in providing consent to a request of
the Debtors, hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact in its name, with full power of substitution, to sign, execute
and deliver any and all instruments and documents and do any and all acts and
things to the same extent as such Secured Parties could do, to sell, assign and
transfer any Collateral, including, but not limited to, taking all action
necessary or the preservation of any rights pertaining to the Collateral beyond
reasonable care in the custody or preservation thereof.  




(c)

Each Secured Party does hereby agree to indemnify, defend and hold harmless, the
Collateral Agent from and against any cost, expense, liability or other
obligation in connection with the performance of its duties hereunder as
Collateral Agent.  Each Secured Party acknowledges and agrees that, except for
execution and delivery of one or more Subordination Agreements, the Collateral
Agent shall not be required to take any action or exercise any of the rights and
remedies of Secured Parties under this Agreement or the Pledge Agreement, unless
and until the Collateral Agent shall have received a written Required Direction
in form and content acceptable to the Collateral Agent.  Similarly, CCI and the
Debtors acknowledge that the Collateral Agent shall be responsible solely to the
Secured Parties under this Agreement and the Pledge Agreement and shall have no
fiduciary, legal or other responsibility hereunder to CCI, the Debtors or any of
their Affiliates.




 

(d)

 The Collateral Agent shall have the right to resign as the collateral agent
upon ten (10) days written notice to the Debtors and the Secured Parties.
Secured Parties holding not less than 75% in dollar amount of the outstanding
Payment Obligations under the Series F Senior




11







--------------------------------------------------------------------------------









Preferred Stock may remove or replace the Collateral Agent. In the case of the
Collateral Agent=s resignation or removal pursuant to the foregoing each of the
Secured Parties shall have pari passu rights hereunder based upon the number of
shares of Series F Preferred Stock then held by each of the Secured Parties or
their transferees. Upon receipt by the Debtors of written notice of the
appointment of a successor Collateral Agent, such collateral agent shall have
all of the rights of the Collateral Agent hereunder.




14.

Miscellaneous.  Neither this Agreement nor any provision hereof may be changed,
waived discharged or terminated orally, but only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought.  This Agreement shall be binding upon the Debtors and
its successors and assigns, and all persons claiming under or through the
Debtors or any such successor or assign, and shall inure to the benefit of and
be enforceable by the Secured Parties and their successors and assigns.




[the balance of this page is intentionally left blank]







12







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
day and year first above written.




“CCI”




CARE CONCEPTS I, INC.







By:

___________________________

Name:

Gary Spaniak, Jr.

Title:

President




“DEBTORS”




MEDIA BILLING COMPANY, LLC,

a New York limited liability company







By:

___________________________

Name:

Charles L. Samel,

Title:

Executive Vice President




INTERNET BILLING COMPANY, LLC

a Georgia limited liability company




By:

___________________________

Name:

Charles L. Samel

Title:

Executive Vice President




“COLLATERAL AGENT”







______________________

Ezzat Jallad




13







--------------------------------------------------------------------------------












“SECURED PARTIES”




VESTCAP INTERNATIONAL

MANAGEMENT

LIMITED










By:

___________________________

Name:




Title:













CASTLERIGG MASTER

INVESTMENTS LIMITED










By:

___________________________

Name:




Title:











14





